    Case 18-31185       Doc 170   Filed 04/30/19 Entered 04/30/19 16:48:07    Desc Main
                                   Document     Page 1 of 11

                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                            )      Chapter 11
                                                  )
HARLOW N. HIGINBOTHAM,                            )     Case No. 18 B 31185
                                                  )
                       Debtor.                    )     Hon. LaShonda A. Hunt


                   SUPPLEMENT TO MOTION TO DISMISS AND
                 PRELIMINARY OBJECTION TO DEBTOR’S PLAN

         The Debtor’s recently filed plan of liquidation (the “Plan”) asks the Court to
endorse an unlawful scheme that does substantial violence to the rights of Movants
and to the very essence of the Bankruptcy Code, solely to further a goal – i.e., to
obtain a stay pending appeal of Judge Bernstein’s child support award -- that has
absolutely no connection to the adjustment of debtor/creditor relations or the
preservation of going concern value. The Plan has thus not been proposed in good
faith, as required by §1129(a)(3). When the debtor in In re S. Beach Sec., Inc., 606
F.3d 366, 376 (7th Cir. 2010), proposed a plan of that ilk, Judge Posner called it a
“travesty” and that designation applies here, except with even greater potency due
to the targeted injury the Plan has on the rights of Movants.1

         The Plan also violates Illinois law, which is another strike against its
confirmation. Not only does §1129(a)(3) require a finding of good faith, it also bars a
court from confirming a plan that has been proposed in violation of law. The Plan


1 In the South Beach case, the only party potentially impacted by the debtor’s
scheming was the Internal Revenue Service, but they did not even file an objection
to the plan. As discussed herein, the Movants’ rights are substantially impacted by
the Debtor’s Plan. Indeed, the very purpose of the Plan is to cause hardship to
Movants.




         {00139705}                           1
    Case 18-31185   Doc 170   Filed 04/30/19 Entered 04/30/19 16:48:07      Desc Main
                               Document     Page 2 of 11

here is a blatant vehicle to circumvent Illinois’ well-settled prohibition upon staying
enforcement of child support orders and it also strips Movants of their State law
right to seek a modification of the child support awarded to them.

        Camouflaged in the vernacular of a delayed “Effective Date”, the Plan stalls
distributions to Movants until the Debtor decides he has exhausted all appeals.2
Under the rather mundane assumption that if something “walks like a duck, quacks
like a duck and looks like a duck, …it’s a duck,” the delayed Effective Date is nothing
other than a stay pending appeal. In this respect, the Plan vests in the Debtor the
exclusive right to determine when he will honor the State Court orders that have
awarded child support and other relief. He will do so when he decides he no longer
wants to pursue an appeal. In this respect, he essentially usurps the role of a state
court judge. Not a bad outcome for a litigant obsessed with delaying and challenging
ad infinitum his obligation to pay child support to his three children, but an outcome
that cannot be condoned by this Court.

        The Plan also pretends that Judge Bernstein never entered any orders
awarding child support to the Debtor’s children, or that she never made a Rule
304(a) finding that makes such orders final and appealable or that Illinois law vests
in a trial court broad discretion to modify child support awards. The Plan repeatedly
refers to the subject claims held by Movants as “disputed,” even though a final order
has been entered fixing such claims. This alone smacks of bad faith.

        The defects in the Plan are numerous and fatal to its confirmation and
highlight what Movants’3 have been arguing from the commencement of this



2 Section 1.31 defines the Effective Date “the later of December 31, 2019, or the date
that the Future Support Award and Retroactive Support Award become final and
non-appealable.” Under this definition, the Debtor could stretch the appeal process
for years, if he seeks review by the Illinois Appellate Court, the Illinois Supreme
Court and the United States Supreme Court.
3Wipaporn Teekhungam (“Teekhungam”) and the Parties’ Minor Children shall be
collectively referred to as the “Movants.” Judge Bernstein reminded the parties
that Wipaporn is not seeking support from the Debtor.
{00139705}                                 2
 Case 18-31185     Doc 170    Filed 04/30/19 Entered 04/30/19 16:48:07      Desc Main
                               Document     Page 3 of 11

proceeding– this case was filed in bad faith for no legitimate purpose and solely to
trample the rights of Movants. It should thus be dismissed. The following is but a
small sample of some of the Plan’s provisions that establish a lack of good faith or
that render the Plan nonconfirmable. Movants will file a further objection to the
Plan to the extent the Court does not grant their motion to dismiss.


                                   I.   ARGUMENT
A. The Debtor’s Plan serves no purpose other than to stay enforcement of
   the State Court child support orders pending appeal.
    1.    The Debtor bears the burden of proof on all of the elements under
          Section 1129(a), including proving the Plan was propounded in
          good faith.
      “Chapter 11 debtors must show by a preponderance of the evidence that
every requirement for plan confirmation set forth in 11 U.S.C. § 1129 have been
met.” In re Am. Consol. Transp. Cos., 470 B.R. 478, 486 (Bankr. N.D. Ill. 2012)
(Schmetterer, J.) (citing U.S. ex rel. Farmers Home Admin. v. Arnold & Baker
Farms (In re Arnold & Baker Farms), 177 B.R. 648, 654 (B.A.P. 9th Cir. 1994)
(citing In re Rusty Jones, Inc., 110 B.R. 362, 373 (Bankr. N.D. Ill. 1990))). “Filing an
objection does not shift the burden away from the plan proponent that all
requirements have been met.” Id. (citing In re Rusty Jones, Inc., 110 B.R. at 373.

    2.    The Plan is not proposed in good faith and fails the Section
          1129(a)(3) requirement.
      Under 11 U.S.C. 1129(a)(3), a reorganization plan must have been proposed
in good faith and not by any means prohibited by law. 11 U.S.C. §1129(a)(3). In re
Madison Hotel Assocs., 749 F.2d 410, 424-25 (7th Cir. 1984) is a seminal case on the
good faith requirement under §1129(a)(3). In Madison Hotel, the Seventh Circuit
stated that “[t]hough the term ‘good faith,’ as used in section 1129(a)(3), is not
defined in the Bankruptcy Code, see 5 L. King, Collier's on Bankruptcy para.
1129.02[3][a] at 1129-14 (15th ed. 1979), the term is generally interpreted to mean
that there exists ‘a reasonable likelihood that the plan will achieve a result
consistent with the objectives and purposes of the Bankruptcy Code.’” Id. ((quoting
In re Nite Lite Inns, 17 Bankr. 367, 370 (Bankr. S.D. Cal. 1982); In re Coastal Cable
{00139705}                                 3
 Case 18-31185      Doc 170    Filed 04/30/19 Entered 04/30/19 16:48:07     Desc Main
                                Document     Page 4 of 11

T.V., Inc., 709 F.2d 762, 764 (1st Cir. 1983); Matter of Nikron, Inc., 27 Bankr. 773,
778 (Bankr. E.D. Mich. 1983)).

        More recently, the Seventh Circuit again visited the good faith requirement
under § 1129(a)(3) in In re S. Beach Sec., Inc., 606 F.3d 366, 376 (7th Cir. 2010),
where it held that “[t]o be in good faith a plan of reorganization must have a true
purpose and fact-based hope of either ‘preserving [a] going concern’ or ‘maximizing
property available to satisfy creditors.’" Id. (quoting Bank of America National
Trust & Savings Ass'n v. 203 North LaSalle Street Partnership, 526 U.S. 434, 453,
119 S. Ct. 1411, 143 L. Ed. 2d 607 (1999) (citing In re Madison Hotel Associates, 749
F.2d 410, 425 (7th Cir. 1984))).

              a. This case, like South Beach, abuses the Bankruptcy Code.
        The parallels between this case and South Beach are notable, instructive and
fatal to the confirmation of the Debtor’s Plan. Each case dramatizes a debtor’s
effort to stretch Chapter 11 far beyond the limits for which it was intended. In
South Beach, the debtor, through crafty antics, tried to use chapter 11 to preserve
net operating losses of a defunct business. The Seventh Circuit found such conduct
to be a travesty.

        In this case, the Debtor, again through crafty antics, is trying to use chapter
11 to obtain a stay pending appeal of a child support order when State law prohibits
such a result. There is thus every reason to believe that, like in South Beach, the
Seventh Circuit would find such conduct here to be a travesty.

        In both cases, the debtor was not seeking to serve a legitimate reorganization
goal. Instead, the sole purpose of the filing was to use the protections provided to
unfortunate but honest debtors to accomplish a non-bankruptcy objective. In South
Beach the debtor’s plan transferred all of the debtor’s stock to a related entity
(Scattered) so that Scattered could then, through an assortment of tax maneuvers,




{00139705}                                  4
    Case 18-31185   Doc 170    Filed 04/30/19 Entered 04/30/19 16:48:07        Desc Main
                                Document     Page 5 of 11

monetize the net operating losses South Beach had acquired. Id. (“the purpose of
the bankruptcy is to monetize South Beach's net operating losses.”).4

        In this case, the Debtor is using the provisions under § 1129 and the
automatic stay not to obtain a breathing spell, or to fend off a race to the
courthouse, or to preserve his assets for all creditors, or to implement an equitable
distribution of assets among creditors, but to stiff-arm indefinitely his children from
collecting the funds they were awarded.5 The Plan makes patently clear the Debtor
does not need the protections of bankruptcy “to protect the debtor, creditors and the
bankruptcy estate, to preserve the status quo, prevent the estate from being
dismembered, and thereby maximize the ultimate distribution to all creditors.”
Boyer v. US Bank (In re Case No. 06-12067 Am. Lodging, Inc.), 397 B.R. 906, 909
(Bankr. N.D. Ind. 2008) (citing H.R. Rep. No. 595, 95th Cong., 1st Sess. 340 (1977),
reprinted in (1978) U.S. Code Cong. & Ad. News 6296-97.”).

        The Debtor has the ability to pay his creditors in full and he should do so
outside of bankruptcy, as he was doing before Judge Bernstein ruled against him. If
the Debtor not invoked title 11 protections to further his obsessive efforts to thwart



4   In South Beach, the scheme was described as follows:

             If the plan of reorganization were approved, Scattered would
             become the owner of South Beach and, wanting to extract a tax
             benefit from South Beach's net operating losses, would transfer
             capital to South Beach to enable that company to generate
             income against which to offset the net operating losses. The
             result would be to shield income of Scattered from federal tax,
             because South Beach's income would be Scattered's income
             since Scattered would be South Beach's sole owner.
In re S. Beach Sec., Inc., 606 F.3d 366, 374 (7th Cir. 2010).
5Judge Bernstein already found – and her finding has collateral estoppel effect –
that the Debtor’s willingness to spend resources to fight his obligation to pay child
support is limitless. Judge Bernstein found that “Harlow is extraordinarily, if not
vexatiously, litigious.” See Ex. 1 at 13.


{00139705}                                  5
    Case 18-31185   Doc 170    Filed 04/30/19 Entered 04/30/19 16:48:07      Desc Main
                                Document     Page 6 of 11

his children’s rights to child support over the past decade, all creditors in Classes 1
and 2 would have been paid already and would not have been dragged into this
proceeding. Instead, the Debtor is seeking to use the Plan, though the delayed
Effective Date embodied in the Plan as a sword, and not a shield, in contravention
of their very purpose. Id. (the stay “is characterized as a shield, not a sword.”)
(citing Winters by and Through McMahon v. George Mason Bank, 94 F.3d 130, 136
(4th Cir. 1996); In re Globe Inv. and Loan Co. Inc., 867 F.2d 556, 560 (9th Cir.
1990)).

              b. This case is a travesty because it is a two-party dispute that
                 provides the Debtor with a further platform to harass his
                 children.
        The fact that the Debtor has the ability to pay his creditors in full on the
confirmation date, and that he does not need bankruptcy protection, shows the
Debtor’s case is a two-party dispute -- i.e., between the Debtor and Movants -- that
attempts to use the Bankruptcy Code to obtain a stay pending appeal of Judge
Bernstein’s orders in the hope that such orders will be vacated on appeal.6 Under
no circumstances does that goal involve the preservation of a going concern or the
maximization of property available to satisfy creditors. That is why this case, like
South Beach, is a travesty. See In re Liptak, 304 B.R. 820 (Bankr. N.D. Ill. 2004)
(case was merely a two-party dispute the debtor filed to gain a strategic advantage
in litigation with ex-wife where the debtor had legitimate debts of only $2 million
and assets of more than $10 million.); In re Casey, 198 B.R. 910, 916-18 (Bankr. S.D.
Cal. 1996) (debtor filed in bad faith when, among other things, case was filed after
the family court announced a tentative decision and was just about to enter final




6The Debtor also has done nothing to avoid the transfers of substantial property to
Susan Higinbotham.


{00139705}                                  6
    Case 18-31185    Doc 170   Filed 04/30/19 Entered 04/30/19 16:48:07     Desc Main
                                Document     Page 7 of 11

judgment).7 See also In re CBBT, L.P., No. 11-30036-H3-11, 2011 Bankr. LEXIS
1727, at *8-9 (Bankr. S.D. Tex. May 9, 2011) (plan was not filed in good faith under
11 U.S.C. §1129(a)(3) where “[t]here is no evidence that any financial exigence,
other than an inability or unwillingness of the principals to make the balloon
payment, or renegotiate the note on terms less favorable than those identified in
the proposed plan; precipitated the filing of the instant case, or the instant plan”
and case was a two-party dispute).

       3.    The Plan contains other provisions that are forbidden by law.
               a. The delayed Effective Date is an impermissible stay pending
                  appeal that causes the Plan to again violate §1129(a)(3).
        The legislature of the State of Illinois has determined that child support
orders are never stayed pending appeal. “An order requiring maintenance or
support of … a minor child or children ... shall not be suspended or the enforcement
thereof stayed pending the filing and resolution of post-judgment motions or an
appeal.” 750 Ill. Comp. Stat. 5/413(a). A party is therefore foreclosed from seeking a
stay pending appeal of any order or judgment of child support. In re Marriage of
Ackerley, 775 N.E.2d 1045, 1061 (Ill. App. Ct. 2002).

        Notwithstanding the foregoing, the Plan provides that the amounts owed to
Movants from orders the State Court entered will not be paid (if at all) until an


7The Debtor also is precluded from arguing that he needs bankruptcy protection to
ensure payment to his wife. There already has been a determination that any
obligation he owes to Susan Higinbotham is illusory:

             Harlow commenced an ‘illusory’ course of conduct designed to
             remove all of his assets from himself and transfer them to his
             wife, Susan. He has produced promissory notes one of which
             transfers all his assets to Susan in exchange for ‘legal advice
             and service’ she has rendered to him. Susan is not an attorney.
             … He has only created those notes in an effort to reduce his
             ability to pay child support. Ex. 1 at 13.




{00139705}                                  7
    Case 18-31185   Doc 170   Filed 04/30/19 Entered 04/30/19 16:48:07     Desc Main
                               Document     Page 8 of 11

indeterminate moment in the future when all appeals of such orders have been
exhausted. Plan at Article 2.8 As discussed above, this is nothing other than a stay
pending appeal.

        Illinois’ prohibition upon staying child support orders also renders the Plan
facially non-confirmable. Section 1129(a)(3) imposes two requirements for a plan: it
must be proposed in good faith and it cannot be proposed “by any means forbidden
by law.” Courts hold the phrase “not by any means forbidden by law” also includes
State law. See In re Manchester Oaks Homeowners Ass'n, No. 11-10179-BFK, 2014
Bankr. LEXIS 951, at *33-34 n.9 (Bankr. E.D. Va. Mar. 12, 2014) See also In re Pac.
Gas & Elec. Co, 283 B.R. 41, 52 (N.D. Cal. 2002) (“Moreover, the bankruptcy code
contains several provisions making it highly unlikely that reorganization plans
contemplating ongoing illegality would be seriously considered by the bankruptcy
court, much less confirmed in a plan of reorganization.”).

        Admittedly, the “not by any means forbidden by law" portion of Section
1129(a)(3) also has to be read in conjunction with Section 1123(a)(5) 's requirement
that "notwithstanding any otherwise applicable nonbankruptcy law," the plan shall
provide adequate means for its implementation. Id. The "notwithstanding" clause
in Section 1123(a)(5) is a preemption of applicable nonbankruptcy law. However,
this preemption is not without limits. Id.

        In In re Irving Tanning Co., 496 B.R. 644, 660 (1st Cir. B.A.P. 2013), the
court recognized three limitations on the preemptive effect of Section 1123(a)(5). Id.



8   The Plan provides that:
        Priority Support Claims — Priority Support Claims entitled to priority
        pursuant to §507(a)(1), except Administrative Claims and Priority Tax
        Claims, consists of the disputed allowed claims of Michael Bender as Trustee
        of 503(g) Trust, Wipaporn Teekhungam and Winton Anthony Perry, and the
        claims of Wipaporn Teekhungam on behalf of her Minor Children. Allowed
        Priority Support Claims shall be paid, in full, on the Effective Date of the
        Plan.


{00139705}                                   8
 Case 18-31185      Doc 170    Filed 04/30/19 Entered 04/30/19 16:48:07      Desc Main
                                Document     Page 9 of 11

First, the statute preempts applicable nonbankruptcy law only to the extent
necessary for implementation of the plan. Second, the statute does not preempt
laws protecting public health, safety and welfare. Third, the statute "cannot extend
to laws defining and protecting the property rights of third parties." 496 B.R. at 664.

        Here, the stay pending appeal embodied in the Plan – i.e., the Plan’s delayed
Effective Date -- cannot be justified under §1123(a)(5). First, the prohibition on
staying child support orders is akin to a law that protects the public welfare.
Providing economic support for one’s children is a public obligation that implicates
public welfare.

        Second, the delayed Effective Date is not necessary to implement the Plan,
nor is it fair and equitable. As the Court noted previously, the Debtor has
sufficient assets to pay all of his obligations in full on the Plan’s confirmation date.
In fact, in a form of unfair discrimination, other priority claims (e.g., professional
fees) are being paid on the confirmation date and there is no reason, other than to
obtain an unlawful stay pending appeal, to not accord the same treatment to child
support.

              b. The Plan impermissibly strips Movants of the right to seek a
                 modification of child support.
        The Plan also violates settled Illinois law that gives “‘[a] trial court … broad
discretion in determining the modification of child support,…” Lavallais v. Irvin (In
re I.I.), 2016 IL App (1st) 160071, ¶ 52, 410 Ill. Dec. 177, 194, 69 N.E.3d 402, 419
(quoting McClure v. Haisha, 2016 IL App (2d) 150291, ¶ 20, 51 N.E.3d 831, 402 Ill.
Dec. 79 and citing In re Marriage of Rogers, 213 Ill. 2d 129, 135, 820 N.E.2d 386,
289 Ill. Dec. 610 (2004)). See also 750 ILCS 5/510(a) (setting forth factors for
modifying child support).


        In violation of Illinois law, § 3.1.3 of the Plan attempts to prevent Movants
from pursuing their right to seek a modification of child support by providing that
the distributions under the plan “shall be limited to the Cash payment provided
herein except to the extent they hold a general unsecured non-priority Class 2
{00139705}                                  9
 Case 18-31185     Doc 170   Filed 04/30/19 Entered 04/30/19 16:48:07        Desc Main
                             Document      Page 10 of 11

Claim.” Id. In other words, the Plan states that “[t]he payment of the Priority
Support Claims in accordance with this Section 3.1.3 shall be in full and final
satisfaction, settlement, release and discharge of such Allowed Priority Support
Claim against the Debtor and the Estate” and “[t]hereafter, the Holders of such
Allowed Priority Support Claims shall neither receive nor retain on account of such
Claims any interest in, claims against, or rights, privileges or powers in respect of
the Debtor, the Estate, or the Assets.” Id.

      Once again, there is no equitable or rational reason to deny Movants their
State law right to seek a modification of child support and the Debtor is using
bankruptcy law as an improper attempt to evade any modifications to the amount
awarded. Stripping this right is not needed to implement the Plan.

             c. The delayed Effective Date does not pass muster under the
                Bankruptcy Code.
      The Plan’s delayed Effective Date also violates Section 1129(a) because it is
not based upon any legitimate rationale or need. The Plan provides that the
Effective Date will not occur until a time in the unforeseeable future when the
Debtor determines that all appeals of the State Court orders have been exhausted.
Admittedly, some plans of reorganization have effective dates that are a month or
two beyond the confirmation date, but such delays are permissible only upon a
showing that it "is linked to the happening of a particular event and is no later than
is reasonably necessary to accomplish a legitimate purpose such as the
determination of administrative expenses or the resolution of objections to claims.”
In re Wonder Corp. of America, 70 B.R. 1018, 1021 (Bankr. C.D. Conn. 1987).

      In this case, of course, the Effective Date is not linked to a specific event, but
rather is an amorphous concept that is subject to the Debtors sole discretion as to
when all appeals have been exhausted. Furthermore, the delayed Effective Date is
not needed to resolve disputed claims. Movants do not hold disputed claims. Their
claims have been allowed. “Where a state court has issued a final judgment
determining and amount a validity of a debt , the judgment must be given
preclusive effect in a subsequent bankruptcy proceeding for the purpose of
{00139705}                              10
 Case 18-31185     Doc 170    Filed 04/30/19 Entered 04/30/19 16:48:07      Desc Main
                              Document      Page 11 of 11

allowance of the judgment creditor’s claim.” In re Hawk, 595 B.R. 556, 559 (Bankr.
C.D. Ill. 2019); see also In re Cobb, 92 B.R. 780 (Bankr. N.D. Ill. 1988) (ruling
Debtor collaterally estopped from challenging alimony and support liabilities where
Debtor attempted to re-litigate issues argued in state court proceeding).

        And the Debtor’s anticipated contention that the delayed Effective Date is
needed to resolve the pending appeals is not sufficient. In In re Premiere Network
Servs., No. 04-33402-HDH-11, 2005 Bankr. LEXIS 2298, at *14, *15, *18 (Bankr.
N.D. Tex. July 1, 2005), the bankruptcy court rejected an effective date conditioned
on the resolution of appeals of the confirmation order because the date's uncertainty
would force claimants to subsidize the confirmation plan. See also In re Yates Dev.
Inc., 258 B.R. 36, 42 (Bankr. M.D. Fla. 2000) (ruling that effective date tied to
Debtor’s appeal would force creditors to bear all risk of delay and that imposition of
that risk rendered the proposed effective date unreasonable.

        For all of the foregoing reasons, the Movants request that the Court enter an
Order dismissing the captioned chapter 11 case and providing such other relief as is
just and proper.


Dated: April 30, 2019                           Wipaporn Teekhungam, A.H, a
                                                minor, A.H., a minor, and A.H., a
                                                minor
                                                By: /s/ William J. Factor
                                                One of Their Attorneys
William J. Factor (6205675
Deborah K. Ebner, Of Counsel (6181615)
Jeffrey K. Paulsen (6300528)
FACTORLAW
105 W. Madison Street, Suite 1500
Chicago, IL 60602
Tel: (847) 878-6976
Fax: (847) 574-8233
wfactor@wfactorlaw.com
dkebner@deborahebnerlaw.com
jpaulsen@wfactorlaw.com


{00139705}                                 11
